UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6149



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TROY ROLLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-97-608)


Submitted:    April 28, 2005                  Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Rolle, Appellant Pro Se. Harold Watson Gowdy, III, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Troy Rolle appeals the district court’s orders denying

his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2)

(West 2000 & Supp. 2004) and his motion to reconsider.    We have

reviewed the record and find no reversible error.      See United

States v. Rolle, No. CR-97-608 (D.S.C. Jan. 6, 2005). Accordingly,

we affirm.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -